Citation Nr: 0516403	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO. 05-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 7, 1997, 
for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 

(The issue of an initial rating in excess of 50 percent for 
post-traumatic stress disorder is the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from June 1946 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which awarded the 
veteran a TDIU, effective January 7, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a claim for increased compensation on 
January 7, 1997.

3.  The RO received the veteran's claim for a TDIU on April 
24, 1998.

4.  In a July 2002 rating decision, the RO increased the 
disability evaluation assigned one of the veteran's service-
connected disabilities to 30 percent effective from January 
7, 1997, which resulted in a 60 percent combined disability 
rating for the veteran's service-connected disabilities also 
effective from January 7, 1997.

5.  It was not factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
due solely to service-connected disability prior to January 
7, 1997.




CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
January 7, 1997, for an award of a TDIU have not been met.  
38 U.S.C.A. §§ 5010, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an effective date 
prior to January 7, 1997, for his award of a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in October 2003, a statement of the case (SOC) issued 
in January 2005, and a July 2004 letter by the RO.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The veteran's 
representative argues that the SOC is deficient because it 
failed to cite to 38 C.F.R. § 4.16(b) concerning entitlement 
to a TDIU on the basis of an extraschedular evaluation.  As 
will be discussed below, however, the Board finds that any 
defect with respect to the SOC is harmless error, as the 
essential fairness of the adjudication process has not been 
affected by the omission of this regulation.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

The July 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that VA complied 
with its revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim for a TDIU, as 
the RO obtained all relevant medical records identified by 
the veteran and his representative.  

The Board has considered the veteran's argument that he is 
entitled to a VA examination to determine whether his 
service-connected disabilities rendered him unable to secure 
or maintain gainful employment prior to January 7, 1997.  
This argument has no merit, since the central issue in this 
case involves the date of claim.  Moreover, the record 
contains one medical record for the one-year period prior to 
the date of claim on January 7, 1997.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claim

In an October 2003 decision, the RO awarded the veteran a 
TDIU, effective January 7, 1997.  The veteran argues that the 
TDIU award should have been granted back to April 1947.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A.  Factual Background

In December 1945, immediately following the veteran's 
discharge from his first period of service, the veteran filed 
a claim for service connection for "bullet wounds" of the 
left thigh, left arm and left forearm.  In a rating action 
dated June 1946, the RO granted service connection for a 
gunshot wound scar of the left arm, as well as a gunshot 
wound scar of the left thigh.  The RO assigned a 10 percent 
evaluation for each wound, effective December 1945.  

In a May 1947 rating decision, the RO continued the 10 
percent evaluation for his gunshot wound scar of the left arm 
from December 17, 1945, to March 31, 1946, and assigned a 20 
percent evaluation for that disability from April 1, 1946, to 
June 24, 1946, the day preceding the veteran's entry into his 
second period of service.  The RO continued the 20 percent 
evaluation from April 8, 1947, the day following his 
discharge from his second period of service.  The RO 
continued the 10 percent evaluation for his gunshot wound 
scar of the left thigh, taking account of the interruption in 
compensation during the veteran's second period of service.  

On January 7, 1997, the veteran filed a claim for increased 
compensation benefits for his gunshot wound injuries.  In 
connection with his claim, the veteran also argued that his 
claim of entitlement to service connection for residuals of a 
gunshot wound of the left forearm was never considered and 
properly evaluated by the RO.  On April 24, 1998, the RO 
received the veteran's claim for a TDIU.  

In a March 1998 rating decision, the RO granted the veteran's 
claim for service connection for PTSD and assigned 10 percent 
rating for the disorder effective from August 19, 1997, the 
date of the claim for that disorder.  This action increased 
the veteran's combined disability evaluation to 50 percent 
effective from August 19, 1997.  

In a July 2000 rating decision, the RO increased the 
evaluation assigned the veteran's gunshot wound of the left 
thigh to 30 percent effective from January 7, 1997, the date 
of the claim for increase.  This action resulted in an 
increase in the veteran's combined disability evaluation to 
60 percent effective from January 7, 1997.  

In a December 2001 decision, the Board determined that the 
RO's failure in June 1946 and May 1947 to grant service 
connection and evaluate the veteran's gunshot wound injury of 
the left forearm constituted clear and unmistakable error 
(CUE).  The RO effectuated the Board's decision in June 2002 
by assigning a 10 percent evaluation, effective December 17, 
1947, and a 20 percent evaluation from April 1, 1946, to June 
24, 1946, and a 20 percent evaluation from April 8, 1947, the 
day following his discharge from his second period of 
service.  The January 7, 1997, effective date of the combined 
disability rating of 60 percent remained unchanged, however, 
by this action.  

In a September 2004 rating decision, the RO granted service 
connection for atrophy and numbness of the left hand and 
assigned a 40 percent disability evaluation effective from 
January 7, 1997, the date of receipt of the veteran's claim 
for increased evaluation.  This action increased the 
veteran's combined disability evaluation to 80 percent 
effective from January 7, 1997; the 40 percent combined 
disability evaluation effective from April 1, 1946, exclusive 
of the period from June 24, 1946 to April 7, 1947, remained 
unchanged.  

In addition to the various musculoskeletal disabilities, as 
noted, service connection has also been established for post-
traumatic stress disorder (PTSD), rated initially at 10 
percent disabling but increased to 50 percent effective from 
August 19, 1997, as well as a deviated septum, rated at the 
noncompensable level.  

As noted, on January 7, 1997, the RO received the veteran's 
informal claim for increased compensation benefits for his 
service-connected residual gunshot wound injuries involving 
his left arm, left forearm, and left thigh.  This claim made 
no mention of the veteran's inability to secure or maintain 
employment.  However, on April 24, 1998, the RO did receive a 
claim for a TDIU.  On April 19, 1999, the RO received the 
veteran's VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  In this 
document, the veteran noted that he had worked full time for 
the same company as a pipefitter/Janitor from 1978 to 1991, 
where his highest monthly income was $1,600.  The record also 
shows that the veteran was also employed with another company 
from 1946 until 1978.  At a hearing held in August 1992, the 
veteran testified that he retired in 1991 because of his age. 

In an October 2003 rating decision, the RO granted the 
veteran's claim of entitlement to a TDIU, effective January 
7, 1997.  The RO then determined that the veteran filed his 
claim for a TDIU on April 24, 1998, but that the facts showed 
that he was unable to retain or secure employment on January 
7, 1997 as it was that date the veteran's met the schedular 
requirement of a 60 percent rating for a TDIU.  The RO also 
found that the evidence dated prior to January 7, 1997, did 
not support a grant of a TDIU on an extraschedular basis.

B.  Analysis

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2004).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R.           § 4.16(b).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Marginal employment generally shall be 
deemed to exist when the earned annual income of the veteran 
does not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, and consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. 38 C.F.R. §§ 3.340, 3.341, 
4.16.

An award of TDIU is an award of increased compensation.  
Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an effective date prior to January 7, 
1997 for an award of a TDIU.  The initial issue to be 
determined is the appropriate date of claim.  In this case, 
the record shows that the veteran first filed a claim for 
increased benefits on January 7, 1997, but he did not file a 
specific claim for a TDIU until April 24, 1998, with a formal 
claim for TDIU filed on April 19, 1999.  The RO apparently 
determined that the date of claim for a TDIU was April 24, 
1998, but that it was not factually ascertainable that the 
veteran met the requirement for a TDIU until January 7, 1997, 
the effective date of the 60 percent combined disability 
evaluation which then met the schedular requirements for a 
TDIU.  

The Board finds although an actual claim for a TDIU was not 
received by the RO until April 24, 1998, the January 7, 1997 
claim for increase could be liberally construed as a claim 
for or a request for the maximum benefit of a 100 percent or 
a total rating.  Certainly, the record is clear that the 
veteran met the schedular criteria for a TDIU from that date.  
However, even if the Board were to construe the January 7, 
1997 document as a claim for a total rating, the Board notes 
that the record on appeal contains no claim, either formal or 
informal, for a TDIU filed prior to January 7, 1997.  After 
an extensive review of the record, the Board finds no 
statement from the either veteran or his representative 
concerning the veteran's inability to secure or maintain 
employment prior to January 7, 1997.  Moreover, no VA or 
private medical records dated prior to January 7, 1997, were 
submitted which reflect that the veteran was unable to secure 
or maintain gainful employment as a result of his service-
connected disabilities.  See Norris (Robert) v. West, 12 Vet. 
App. 413, 420- 21 (1999) (holding that a rating-increase 
claim includes a TDIU claim where veteran meets the § 4.16(a) 
schedular requirements and the record on appeal includes 
evidence of unemployability based on a service-connected 
disability or disabilities).  Similarly, the Board has found 
no evidence that it was factually ascertainable that the 
veteran was unemployable within the one-year period prior to 
January 7, 1997.  Indeed, there is a paucity of medical 
records of record dated one year prior to January 7, 1997. 

The Board has considered the argument advanced by the 
veteran's representative that a TDIU should have been awarded 
back to April 1947.  The Board disagrees.  The record shows 
that the veteran was gainfully from the time of his 
separation from active duty until his retirement in 1991.  In 
his VA Form 21-8940, the veteran reported that his highest 
monthly income was $1,600.  Thus, as a matter of law, the 
veteran is not entitled to a TDIU prior to 1991.  In 
addition, as noted above, the veteran first filed what could 
be construed as a TDIU claim on January 7, 1997, and no 
medical evidence shows that it was factually ascertainable 
that his service-connected disabilities rendered him unable 
to secure or maintain gainful employment during the one-year 
period prior to the date of claim.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
effective date prior to January 7, 1997, for a TDIU.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.


ORDER

An effective date prior to January 7, 1997, for an award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


